UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1097


ARTHUR HARRY NORTHRUP, JR.,

                Plaintiff - Appellant,

          v.

B. L. ALBERT; M. JASON GOUDELOCK,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.       Richard L.
Voorhees, District Judge. (5:09-cv-00041-RLV-DCK)


Submitted:   May 8, 2012                    Decided:   May 16, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Arthur Harry Northrup, Jr., Appellant Pro Se.     Hal F. Askins,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina;
Patrick Houghton Flanagan, Marsha Janelle Lyons, CRANFILL,
SUMNER & HARTZOG, LLP, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Arthur     Harry    Northrup,        Jr.,   seeks    to    appeal     the

district court’s order granting Defendants’ motions for summary

judgment   in   Northrup’s     civil    rights    action.      We     dismiss    the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

           Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                     “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

           The district court’s order was entered on the docket

on December 20, 2011.         Accordingly, the latest day for filing a

timely notice of appeal was Thursday, January 19, 2012.                          See

Fed. R. App. P. 26(a)(1).        Northrup’s notice of appeal, however,

was not    received   for     filing    until    Friday,    January     20,    2012.

Because Northrup failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we are

constrained to dismiss the appeal as untimely.                       We also deny

leave to proceed on appeal in forma pauperis.                  We dispense with

oral   argument     because    the     facts    and    legal   contentions      are



                                         2
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                               DISMISSED




                                    3